

	

		III

		109th CONGRESS

		1st Session

		S. RES. 273

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Coleman submitted

			 the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  United Nations and other international organizations shall not be allowed to

		  exercise control over the Internet.

	

	

		Whereas market-based policies and private sector

			 leadership have allowed the Internet the flexibility to evolve;

		Whereas given the importance of the Internet to the global

			 economy, it is essential that the underlying domain name system and technical

			 infrastructure of the Internet remain stable and secure;

		Whereas the Internet was created in the United States and

			 has flourished under United States supervision and oversight, and the Federal

			 Government has followed a path of transferring Internet control from the

			 defense sector to the civilian sector, including the Internet Corporation for

			 Assigned Names and Numbers (ICANN) with the goal of full privatization;

		Whereas the developing world deserves the access to

			 knowledge, services, commerce, and communication, the accompanying benefits to

			 economic development, education, health care, and the informed discussion that

			 is the bedrock of democratic self-government that the Internet provides;

		Whereas the explosive and hugely beneficial growth of the

			 Internet did not result from increased government involvement but from the

			 opening of the Internet to commerce and private sector innovation;

		Whereas, on June 30, 2005, President George W. Bush

			 announced that the United States intends to maintain its historic role over the

			 master root zone file of the Internet, which lists all

			 authorized top-level Internet domains;

		Whereas the recently articulated principles of the United

			 States on the domain name and addressing system of the Internet (DNS) are that

			 the Federal Government will preserve the security and stability of the DNS,

			 will take no action with the potential to adversely affect the effective and

			 efficient operation of the DNS, and will maintain the historic role of the

			 United States regarding modifications to the root zone file, that governments

			 have a legitimate interest in the management of country code top level domains

			 (ccTLD), and the United States is committed to working with the international

			 community to address the concerns of that community in accordance with the

			 stability and security of the DNS, that ICANN is the appropriate technical

			 manager of the Internet, and the United States will continue to provide

			 oversight so that ICANN maintains focus and meets its core technical mission,

			 and that dialogue relating to Internet governance should continue in multiple

			 relevant fora, and the United States encourages an ongoing dialogue with all

			 stakeholders and will continue to support market-based approaches and private

			 sector leadership;

		Whereas the final report issued by the Working Group on

			 Internet Governance (WGIG) of the United Nations indicates that an entity

			 affiliated with the United Nations should assume global governance of the

			 Internet;

		Whereas a United Nations taskforce report suggests that,

			 in addition to terminating the leadership role of the United States with

			 respect to the Internet, the authority and functions of ICANN should be

			 transferred to an entity affiliated with the United Nations;

		Whereas that report contains recommendations for

			 relegating the private sector and nongovernmental organizations to an advisory

			 capacity, and some nations advocating such a change have stated that the

			 private sector and nongovernmental organizations should have no future role in

			 Internet governance;

		Whereas the European Union has also proposed transferring

			 control of the Internet to the United Nations, and such a transfer of control

			 of the Internet would confer significant leverage to the governments of Iran,

			 Cuba, and China, and would impose an undesirable layer of politicized

			 bureaucracy on the operations of the Internet that would result in an

			 inadequate response to the rapid pace of technological change;

		Whereas some nations that advocate radical change in the

			 structure of Internet governance censor the information available to their

			 citizens through the Internet and use the Internet as a tool of surveillance to

			 curtail legitimate political discussion and dissent, and other nations operate

			 telecommunications systems as state-controlled monopolies or highly-regulated

			 and highly-taxed entities;

		Whereas some nations in support of transferring Internet

			 governance to an entity affiliated with the United Nations, or another

			 international entity, might seek to have such an entity endorse national

			 policies that block access to information, stifle political dissent, and

			 maintain outmoded communications structures;

		Whereas the structure and control of Internet governance

			 has profound implications for homeland security, competition and trade,

			 democratization, free expression, access to information, privacy, and the

			 protection of intellectual property, and the threat of some nations to take

			 unilateral actions that would fracture the root zone file would result in a

			 less functional Internet with diminished benefits for all people; and

		Whereas the World Summit on the Information Society will

			 meet in November 2005 in Tunisia to discuss the possibility of transferring

			 control of the Internet to the United Nations or another international entity,

			 and that summit will likely be the beginning of a prolonged international

			 debate regarding the future of Internet governance: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)calls on the

			 President to continue to oppose any effort to transfer control of the Internet

			 to the United Nations or any other international entity;

			(2)applauds the

			 President for—

				(A)clearly and

			 forcefully asserting that the United States has no present intention of

			 relinquishing the historic leadership role the United States has played in

			 Internet governance; and

				(B)articulating a

			 vision of the future of the Internet that places privatization over

			 politicization with respect to the Internet; and

				(3)calls on the

			 President to—

				(A)recognize the

			 need for, and pursue a continuing and constructive dialogue with the

			 international community on, the future of Internet governance; and

				(B)advance the

			 values of an open Internet in the broader trade and diplomatic conversations of

			 the United States.

				

